IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,650


EX PARTE CANDY HILL HUGHES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1169973-A IN THE 230th JUDICIAL DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to 60 years' imprisonment.  The First Court of Appeals affirmed his conviction.  Hughes
v. State, No. 01-09-00743-CR (Tex. App.-Houston [1st Dist.] del. Dec. 23, 2010)(not designated for
publication). 
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely file a petition for discretionary review as he had been appointed to do.  Appellate
counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court has entered
findings of fact and conclusions of law that appellate counsel failed to file a petition for discretionary
review "through oversight."  The trial court recommends that relief be granted.  Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the opportunity
to file an out-of-time petition for discretionary review of the judgment of the First Court of Appeals
in Cause No. 01-09-00743-CR that affirmed his conviction in Case No. 1169973 from the 230th
Judicial District Court of  Harris County.  Applicant shall file his petition for discretionary review
with this Court within 30 days of the date on which this Court's mandate issues.

Delivered: September 28, 2011
Do not publish